EXHIBIT 10.3



FORM OF FIRST AMENDMENT TO TRANSACTION SUPPORT AGREEMENT
    
THIS FIRST AMENDMENT TO THE TRANSACTION SUPPORT AGREEMENT (this “Amendment”) is
made as of January ____, 2016 by and among (a) the undersigned Support Party and
(b) the Company (together, the “Parties”) and amends that certain transaction
support agreement, dated as of January 15, 2016 by and among the Parties (the
“Transaction Support Agreement”). Capitalized terms used but not otherwise
defined herein have the meanings ascribed to such terms in the Transaction
Support Agreement.
    
WHEREAS, the Parties desire to amend the Transaction Support Agreement as set
forth in this Amendment;
    
WHEREAS, Section 9 of the Transaction Support Agreement permits the Company and
the Required Supporting Stakeholders to amend the Transaction Support Agreement
in the manner set forth herein;


NOW, THEREFORE, in consideration of the mutual covenants and agreements and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:


1.Amendments to the Transaction Support Agreement.


1.01.    Clause (c) of the second recital paragraph is hereby amended and
restated as follows:


(c) a number of private exchanges in which the Company will issue new 5.25%
Senior Secured Convertible Notes due 2019 (such notes, the “New Convertible
Notes”) to the Supporting Convertible Noteholders (as defined below) in exchange
for their Existing Convertible Notes (the “Private Convertible Note Exchanges”)
and
1.02.    Clause (3) of Section 1(a)(i) is hereby amended and restated in its
entirety as follows:


(3) an intercreditor agreement (or an amended and restated intercreditor
agreement) (the “Intercreditor Agreement”), which will set forth the relative
rights and priorities between and among the lenders under that certain Loan and
Security Agreement, dated as of December 15, 2011, by and among, inter alia, the
Company, as Borrower, certain of its subsidiaries, as Co-Borrowers and
Guarantors, and Wells Fargo, National Association, as Lender and Administrative
Agent (the “First Lien Loan Agreement”, and the credit facility provided for
thereunder, the “ABL Facility”), the holders of the New Secured Notes and the
holders of the New Convertible Notes, which Intercreditor Agreement shall be
generally consistent with that certain Intercreditor Agreement, dated as of
December 15, 2011, by and among Wells Fargo, National Association, as First Lien
Agent, and U.S. Bank National Association, as Second Lien Agent, except that
such Intercreditor Agreement shall also provide for a third-priority lien for
the benefit of the New Convertible Notes on the collateral securing the New
Secured Notes and the First Lien Loan Agreement as contemplated by this
Agreement, and shall otherwise contain reasonable and customary terms for an
intercreditor agreement of this nature;
1.03.
The provisions set forth in the Term Sheet under the caption “Secured Note
Exchange Offer-Summary of Certain Material Terms of New Secured Notes-Additional
Covenant” are hereby amended and restated in their entirety as follows.


EX-7-

--------------------------------------------------------------------------------





•Additional Covenants: The Company shall not (i) apply any net proceeds from any
sale, transfer or other disposition of any assets to redeem, repay or prepay the
Existing Secured Notes or the Existing Convertible Notes (as defined below) or
(ii) repay, redeem, prepay, retire, defease or otherwise satisfy the Existing
Secured Notes using, directly or indirectly, more than $10.0 million of
borrowings under its ABL Facility (or any indebtedness that is secured by a lien
that ranks higher in priority than the liens securing the New Secured Notes and
the guarantees thereof).


2.
Ratification. Except as specifically provided for in this Amendment, no changes,
amendments, or other modifications have been made on or prior to the date hereof
or are being made to the terms of the Transaction Support Agreement or the
rights and obligations of the Parties thereunder, all of which such terms are
hereby ratified and confirmed and remain in full force and effect.



3.
Effect of Amendment. This Amendment shall be effective on the date on which the
Company shall have received signature pages from the Company and the Required
Supporting Stakeholders (the “Amendment Effective Date”). Following the
Amendment Effective Date, whenever the Transaction Support Agreement is referred
to in any agreements, documents, and instruments, such reference shall be deemed
to be to the Transaction Support Agreement as amended hereby.




EX-8-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.
 
 
A.M. CASTLE & CO.
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 





 





EX-9-

--------------------------------------------------------------------------------



Dated: ____________
SUPPORT PARTY SIGNATURE PAGE


Name of Institution:
 
 
 
By:
 
Name:
 
Title:
 
Telephone:
 
Facsimile:
 



OUTSTANDING PRINCIPAL AMOUNT OF EXISTING SECURED NOTE CLAIMS
$



OUTSTANDING PRINCIPAL AMOUNT OF EXISTING CONVERTIBLE NOTE CLAIMS
$










EX-10-